BURNETT, J.,
Concurring Specially. — Under the original Constitution of this state the Supreme Court has jurisdiction to revise only final decision of the Circuit Courts: Oregon Const., Art. VII, § 5. Although the amendment of this article adopted by the plebiscite of November 8, 1910, permits legislation changing this rule, none has yet been enacted. The order staying proceedings in this case until the attorneys appearing for the plaintiff should produce authority to act for her was purely interlocutory and not final. There is nothing about it which would have prevented the 'plaintiff from going on with the trial of the action, and *644pursuing it to final judgment the next day or at any (subsequent time, represented by the same or other Attorneys or appearing in person, provided of course ¡the authority of the attorneys so to act ;was made to appear. The order does not determine any issue in ithe case or prevent a final judgment in the action within the meaning of Section 548, L. O. L., as amended by Chapter 88, Laws 1915, defining appeal-able orders. Although erroneous, it is not every determination of an inferior court that is appealable. Appeal does not lie as of right in all cases. It depends entirely upon the statute allowing it and is not to be extended to orders not within the enabling statute. The order under consideration is not one from which an appeal will lie, because it is not final. We are confronted with a moot question only. On the hypothesis that this court has jurisdiction to review such an order, which I do not concede, I concur in the reasoning of Mr. Chief Justice McBride to the effect that a foreign consul has presumptive authority to represent his nonresident countrymen in the courts of this country, my contention being that the question is not properly before us.